DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 5-20 are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 12 and 17 are amended to recite “substantially orthogonal” which is not described in the specification and therefore considered as new matter.  The dependent claims 5-11, 13-16, and 18-20 are rejected based on their dependency from claims 1, 12, or 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12 and 17 are amended to recite “substantially orthogonal” which is not described in the specification and therefore considered as indefinite since one skilled in the art cannot determine the metes and bounds of the claim language.  Is substantially orthogonal 88 degrees, 86 degrees, etc.?  The Applicant asserts MPEP 2173.05(b) for support for the word substantially as being known to one skilled in the art.  However, upon review of the cited case law of Andrew Corporation v. Gabriel Electronics, the court held that one skilled in the art would know what substantially means based on the prior art defining that term in the same field of endeavor.  Applicant has not presented such a showing herein which defines a definite range for substantially orthogonal.
The dependent claims 5-11, 13-16, and 18-20 are rejected based on their dependency from claims 1, 12, or 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-6, 8, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0136762) in view of Kang (US 2015/0070309).	Regarding claim 1, Jeong discloses	An electronic device comprising (Fig. 1, [0067], display device 10): 	a plurality of driving coils sequentially arranged in a first direction in a plan 5view (Figs. 3-4, [0115], second loop coils 434 in the first X - direction); 	a plurality of sensing electrodes spaced and insulated from the plurality of driving coils, sequentially arranged in a second direction orthogonal or substantially orthogonal to the first direction in a plan view (Figs. 3-4, [0104 and 0114], second loop coils 434 are insulated by first insulating layer 431 from first loop coils 432 and arranged orthogonal in the second Y - direction); and	a processor electrically connected with the plurality of driving coils and the 10plurality of sensing electrodes, wherein at least one of the plurality of sensing electrodes is electrically coupled with a stylus excited by a magnetic field generated by the plurality of driving coils, and wherein the processor is configured to ([0077], sensing IC is a processor connected to the driving coils 434 and sensing coils 432 while controlling operation of the integrated sensor 400):15	apply a driving signal to the plurality of driving coils ([0116], applying signal to the second loop coils 434); 	receive a response signal to the driving signal from the plurality of sensing electrodes ([0116], sensing electrodes are the first loop coils 432 acting as a detecting channel to detect the location of the stylus pen); and 	identify a contact location of the stylus based on the response signal ([0116, 0119-0120], sensing electrodes are the first loop coils 432 acting as a detecting channel to detect the location of the stylus pen).20	Jeong does not explicitly disclose	a display substrate comprising a display area disposed on a first layer above the plurality of driving coils; and	the plurality of sensing electrodes disposed on a second layer above the first layer.	Kang teaches to form driving and sensing electrodes in layers about a display layer (Fig. 20, [0080, 0081, 0084], substrates 701 and 702 of the display panel which first sensing electrode 210 being a driving electrode (i.e., an electrical signal is applied) formed between the first and second substrates 701 and 702 and the second sensing electrode 220 being disposed outside the display panel).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jeong to have a display substrate comprising a display area disposed on a first layer above the plurality of driving coils and the plurality of sensing electrodes disposed on a second layer above the first layer, such as taught by Kang, because such a modification is a simple substitution of one arrangement of drive and sense electrodes from another producing a predictable result of determining a location of a stylus.	Regarding claim 5, Jeong as modified by Kang discloses the electronic device of claim 1 further comprising:	a cover film located on the plurality of sensing electrodes to be in contact with the stylus (Jeong, Figs. 2-4, encapsulation layer 350 is a cover film located on the sensing electrodes 432).
	Regarding claim 6, Jeong as modified by Kang discloses the electronic device of claim 1, further comprising:	10a plurality of driving electrodes spaced and insulated from the plurality of driving coils and the plurality of sensing electrodes and sequentially arranged in the first direction in a plan view (Jeong, Figs. 1-4, pixels 112 have driving electrodes 114 connected thereto which are sequentially arranged in the first X - direction for each row/column of pixels; the driving electrodes 114 are insulated from the driving coils 434 by first insulating layer 431).	Regarding claim 8, Jeong as modified by Kang discloses 20the electronic device of claim 1, wherein each of the plurality of driving coils includes at least one turn (Jeong, Fig. 5, driving coils 434 have at least one turn).	Regarding claim 12, Jeong discloses	A touch system comprising (Fig. 1, [0067 and 0116], display device 10 and stylus pen): 	a stylus ([0116, 0119-0120] stylus pen); and 	an electronic device configured to identify a contact location of the stylus, wherein the electronic device includes (Fig. 1, [0067 and 0116], display device 10 detects contact location of stylus pen):	20a plurality of driving coils sequentially arranged in a first direction in a plan view (Figs. 3-4, [0115], second loop coils 434 in the first X - direction); 	a plurality of sensing electrodes spaced and insulated from the plurality of driving coils, sequentially arranged in a second direction orthogonal  or substantially orthogonal to the first direction in a plan view (Figs. 3-4, [0104 and 0114], second loop coils 434 are insulated by first insulating layer 431 from first loop coils 432 and arranged orthogonal in the second Y - direction); and	25a processor electrically connected with the plurality of driving coils and the 29plurality of sensing electrodes, and wherein the stylus is excited by a magnetic field generated by the plurality of driving coils, wherein at least one of the plurality of sensing electrodes is electrically 5coupled with the stylus, and wherein the processor is configured to ([0020-0022, 0077, 0116], [0077], sensing IC is a processor connected to the driving coils 432 and sensing coils 434 while controlling operation of the integrated sensor 400; driving coils 434 produce magnetic field that is electrically coupled with stylus): 	apply a driving signal to the plurality of driving coils ([0116], applying signal to the second loop coils 434);	receive a response signal to the driving signal from the plurality of sensing electrodes ([0116], sensing electrodes are the first loop coils 432 acting as a detecting channel to detect the location of the stylus pen); and	10identify the contact location of the stylus based on the response signal ([0116], sensing electrodes are the first loop coils 432 acting as a detecting channel to detect the location of the stylus pen based on response signal).  
	Jeong does not explicitly disclose	a display substrate comprising a display area disposed on a first layer above the plurality of driving coils; and	the plurality of sensing electrodes disposed on a second layer above the first layer.	Kang teaches to form driving and sensing electrodes in layers about a display layer (Fig. 20, [0080, 0081, 0084], substrates 701 and 702 of the display panel which first sensing electrode 210 being a driving electrode (i.e., an electrical signal is applied) formed between the first and second substrates 701 and 702 and the second sensing electrode 220 being disposed outside the display panel).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch system of Jeong to have a display substrate comprising a display area disposed on a first layer above the plurality of driving coils and the plurality of sensing electrodes disposed on a second layer above the first layer, such as taught by Kang, because such a modification is a simple substitution of one arrangement of drive and sense electrodes from another producing a predictable result of determining a location of a stylus.	Regarding claim 13, Jeong as modified by Kang discloses the electronic device of claim 12, wherein the plurality of sensing electrodes are located on the plurality of driving coils (Jeong, Figs. 3-4, [0104], sensing electrodes 432 are located on the driving coils 434).	Regarding claim 14, Jeong as modified by Kang discloses 15the touch system of claim 13, wherein the electronic device further includes:	a cover film located on the plurality of sensing electrodes to be in contact with the stylus (Jeong, Figs. 2-4, encapsulation layer 350 is a cover film located on the sensing electrodes 432).
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.	Regarding claim 19, Jeong discloses	A method which is performed by an electronic device (Fig. 1, [0067], display device 10) comprising:	a plurality of driving coils sequentially arranged in a first direction in a plan 5view (Figs. 3-4, [0115], second loop coils 434 in the first X - direction); 	a plurality of sensing electrodes spaced and insulated from the plurality of driving coils, sequentially arranged in a second direction orthogonal or substantially orthogonal to the first direction in a plan view (Figs. 3-4, [0104 and 0114], second loop coils 434 are insulated by first insulating layer 431 from first loop coils 432 and arranged orthogonal in the second Y - direction); and	a processor electrically connected with the plurality of driving coils and the 10plurality of sensing electrodes ([0077], sensing IC is a processor connected to the driving coils 434 and sensing coils 432 while controlling operation of the integrated sensor 400),	wherein the method comprises:15 	applying, at the processor, a driving signal to the plurality of driving coils ([0116], applying signal to the second loop coils 434);	receiving, at the processor, a response signal to the driving signal from the 5plurality of sensing electrodes ([0116], sensing electrodes are the first loop coils 432 acting as a detecting channel to detect the location of the stylus pen); and 	identifying, at the processor, a contact location of a stylus, which is excited by a magnetic field generated by the plurality of driving coils, based on the response signal, wherein the response signal is received based on that at least one of the 10plurality of sensing electrodes is electrically coupled with the stylus ([0020-0022, 0116, 0119-0120], sensing electrodes are the first loop coils 432 acting as a detecting channel to detect the location of the stylus pen; EMR coupling between the stylus and sensor electrodes).	Jeong does not explicitly disclose	a display substrate comprising a display area disposed on a first layer above the plurality of driving coils; and	the plurality of sensing electrodes disposed on a second layer above the first layer.	Kang teaches to form driving and sensing electrodes in layers about a display layer (Fig. 20, [0080, 0081, 0084], substrates 701 and 702 of the display panel which first sensing electrode 210 being a driving electrode (i.e., an electrical signal is applied) formed between the first and second substrates 701 and 702 and the second sensing electrode 220 being disposed outside the display panel).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Jeong to have a display substrate comprising a display area disposed on a first layer above the plurality of driving coils and the plurality of sensing electrodes disposed on a second layer above the first layer, such as taught by Kang, because such a modification is a simple substitution of one arrangement of drive and sense electrodes from another producing a predictable result of determining a location of a stylus.
Claims 6-7, 9-11, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong as modified by Kang as applied to claims 1, 5-6, 8, 12-15, and 19, and further in view of Park et al. (US 2015/0160782, hereinafter “Park”).
	Regarding claim 6, Jeong as modified by Kang discloses the electronic device of claim 1, but does not explicitly disclose comprising (Note – driving electrodes are interpreted differently than previous rejection of claim 6):	10a plurality of driving electrodes spaced and insulated from the plurality of driving coils and the plurality of sensing electrodes and sequentially arranged in the first direction in a plan view.	Park teaches a plurality of driving electrodes spaced and insulated from the plurality of driving coils and the plurality of sensing electrodes and sequentially arranged in the first direction in a plan view (Fig. 28A, driving electrodes 2811, 2812, 2813, 2814 and 2815 are sequentially arranged in the first horizontal X - axis direction and are insulated from the driving coils 2821, 2822, 2823, 2824 and 2825).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jeong and Kang to have a plurality of driving electrodes spaced and insulated from the plurality of driving coils and the plurality of sensing electrodes and sequentially arranged in the first direction in a plan view, such as taught by Park, for the purpose of detecting and discriminating an input finger touch (input means) from a stylus touch on the digitizer.	Regarding claim 7, Jeong as modified by Kang and Park discloses the electronic device of claim 6, wherein at least one of the plurality 15of driving electrodes is electrically coupled with not the stylus but an input means, and wherein at least one of the plurality of driving electrodes is electrically coupled with the input means (Park, Figs. 28A-B, [0206-0212], finger touch has one of the driving electrodes 2811, 2812, 2813, 2814 and 2815 electrically coupled with the finger (input means) and not the stylus; [0212], non-driven period has a received signal with no alternating current waveform to determine finger input).	Regarding claim 9, Jeong as modified by Kang discloses the electronic device of claim 1, but does not explicitly disclose wherein the processor is configured to:	25apply the driving signal at a different time; and	28identify at least one of a plurality of points at which at least one of the plurality of sensing electrodes corresponds to the plurality of driving coils, as the contact location, based on the different time.	Park discloses wherein the processor is configured to: 	25apply the driving signal at a different time (Park, Fig. 28B(a), [0208-0212], T1 signals at different times for each of the driving electrodes 2811, 2812, 2813, 2814 and 2815); and 	28identify at least one of a plurality of points at which at least one of the plurality of sensing electrodes corresponds to the plurality of driving coils, as the contact location, based on the different time (Park, Fig. 28B(c), [0208-0212], received signal showing T1 time period largest capacitance change and T2 time period no alternating current received for driving electrode signal 2833 for finger touch of driving electrode 2813).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Jeong and Kang to have wherein the processor is configured to: 25apply the driving signal at a different time; and 28identify at least one of a plurality of points at which at least one of the plurality of sensing electrodes corresponds to the plurality of driving coils, as the contact location, based on the different time, such as taught by Park, for the purpose of distinguishing between a finger touch and a stylus touch.	Regarding claim 10, Jeong as modified by Kang and Park discloses 5the electronic device of claim 9, wherein the processor is configured to: 	identify the contact location during a first timing of an interval where the response signal is received (Park, Fig. 28(c), [0206-0212], contact location based on change in capacitance during first time interval T1); and 	identify a resonant frequency of the stylus during a second timing following 10the first timing and belonging to the interval (Park, Fig. 28(d), [0206-0212], [0212], stylus resonance frequency determined based on alternating current signal at second time period T2 following the first timing T1 contact location based on change in capacitance).	The motivation is the same as in claim 9.
	Regarding claim 11, Jeong as modified by Kang and Park discloses the electronic device of claim 10, wherein the first timing is a time interval from when the response signal is received to when a steady state of the response signal ends (Park, Fig. 28B(b), response signal for the first timing T1 is for when response signal is received until maximum value steady state ends;  Decay of response signal at 2862 (Fig. 28B(d), for example, occurs for time period T2).	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.	Regarding claim 18, Jeong as modified by Kang and Park discloses 5the touch system of claim 17, wherein the processor is configured to: 	identify the contact location during a first timing of an interval where the response signal is received (Park, Fig. 28(c), [0206-0212], contact location based on change in capacitance during first time interval T1); and 	identify a resonant frequency of the stylus during a second timing following 10the first timing and belonging to the interval (Park, Fig. 28(d), [0206-0212], [0212], stylus resonance frequency determined based on alternating current signal at second time period T2 following the first timing T1 contact location based on change in capacitance), and	wherein the first timing is a time interval from when the response signal is received to when a steady state of the response signal ends (Park, Fig. 28B(b), response signal for the first timing T1 is for when response signal is received until maximum value steady state ends;  Decay of response signal at 2862 (Fig. 28B(d), for example, occurs for time period T2).	The motivation is the same as in claim 17.	Regarding claim 20, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694 


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694